PER CURIAM.
This action was brought to recover for breach of the following contract:
“Received from Mrs. Ada Graham one Peek & Son upright piano, for which we hereby agree to take in exchange as part payment and allow the sum of $90.00 towards the purchase price of any new Pease piano at regular retail prices. [Signed] Pease Piano Company.”
Plaintiff went to the salesrooms of defendant and "picked out a piano, which the evidence shows was a secondhand piano, the price of which was $275, and asked defendant to allow her $90 on said purchase price, tendering the above contract and the balance in cash.
There is no evidence that there is any piano known as a “New ' Pease.” It is in evidence that the defendant sells a piano known as the “Pease Piano” at the regular retail price of $325, that this is the lowest price at which any Pease pianos are sold, and that it has never varied from said retail price. The plaintiff was only entitled to the benefit of her contract on the purchase by her of a new Pease piano at the regular retail prices.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.